Exhibit 10.3
Morgan Stanley
09 March 2011

     
To:
  BIOCRYST PHARMACEUTICALS, INC. Account Number:
Attn:
  Alane Barnes
Email:
  abarnes@biocryst.com
 
   
From:
  Morgan Stanley & Co. International plc, London (Authorised and regulated by
the Financial Services Authority)
 
   
Re:
  Swap Transaction Ref. No. EJPSY

THIS CONFIRMATION AMENDS AND RESTATES IN ITS ENTIRETY
THE PREVIOUS CONFIRMATION FOR THIS TRANSACTION
Dear Sir or Madam:
Morgan Stanley & Co. International plc, acting as introducing broker for MORGAN
STANLEY CAPITAL SERVICES INC. is pleased to confirm the terms and conditions of
the transaction entered into between MORGAN STANLEY CAPITAL SERVICES INC. and
BIOCRYST PHARMACEUTICALS, INC. on the Trade Date specified below (the
“Transaction”). This facsimile constitutes a “Confirmation” as referred to in
the Agreement as specified below.
The definitions and provisions contained in the 1998 FX and Currency Option
Definitions, as supplemented by the 2005 Barrier Option Supplement (as published
by the International Swaps and Derivatives Association, Inc. (“ISDA”), The
Emerging Markets Traders Association and The Foreign Exchange Committee) are
incorporated into this Confirmation. In the event of any inconsistency between
those Definitions and this Confirmation, this Confirmation will govern.
This Confirmation supplements, forms part of, and is subject to the ISDA Master
Agreement dated as of 7 March 2011, as amended and supplemented from time to
time (the “Agreement”), between MORGAN STANLEY CAPITAL SERVICES INC. and
BIOCRYST PHARMACEUTICALS. All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

     
Party A:
  MORGAN STANLEY CAPITAL SERVICES INC.
Party A Credit Support Documents:
  As per the Agreement
Party B:
  BIOCRYST PHARMACEUTICALS, INC

Transaction 1 consisting of 21 Tranche(s), subject to the Cancellation Option
defined in the Other Provisions below:

     
Trade Date:
  9 March 2011
 
   
Buyer:
  Party B
Seller.
  Party A
Currency Option Style:
  European
Currency Option Type:
  Put JPY / Call USD
Put Currency Amount:
  For each Tranche(s) the Put Currency Amount(s) as defined in Appendix I below
Call Currency Amount:
  For each Tranche(s) the Call Currency Amount(s) as defined in Appendix I below
Strike Price:
  100.00
Expiration Time:
  04:00 pm local time in London
Expiration Date(s):
  For each Tranche(s) the Expiration Date(s) as defined in Appendix I below

Page 1 of 5



--------------------------------------------------------------------------------



 



Morgan Stanley

     
Settlement Date(s):
  For each Tranche(s) the Settlement Date(s) as defined in Appendix I below
Business Days:
  New York, London and Tokyo
Business Day Convention for
Expiration Date(s) and Settlement
   
Date(s):
  Modified Following

Settlement Terms with respect to a Tranche in Transaction 1:

    Party B may choose any Tranche with respect to Transaction 1 to be settled,
in whole or in part, by Cash Settlement in accordance with the Definitions (to
be paid in USD) by providing written notice (if such Tranche is to be settled by
Cash Settlement in part, specifying in such notice the amount to be subject to
Cash Settlement) to Party A no later than 4.00 p.m., London time on the Business
Day falling two Business Days prior to the relevant Expiration Date. If Party B
fails to give such notice in respect of a Tranche, such Tranche with respect to
Transaction 1, shall be deemed to be Deliverable for the purposes of the
Definitions, if such Tranche is Exercised by the Buyer on the relevant
Expiration Date at the Expiration Time. Any portion of a Tranche with respect to
which Cash Settlement has not been elected shall be deemed to be Deliverable for
purpose of the Definitions. Any Cash Settlement calculation will occur at the
Expiration Time on the Expiration Date(s) where applicable.       Cash
Settlement Amount (in USD) = Max { 0; [ Put Currency Amount x (1/Strike Price -
1/ FX)]}       “FX” shall mean the currency exchange rate for USD/JPY foreign
exchange transactions for spot settlement expressed as the amount of JPY per one
USD calculated as the “bid” rate as shown at 4:00 p.m. London time on Reuters
Page USDJPYFIX=WM (or on any other page that may replace this page on such
service) on the relevant Expiration Date(s). If either of such rates ceases to
be published by Reuters, then the Calculation Agent shall determine the exchange
rate using the successor information source, as designated by Reuters, if any.
If no such successor information source is designated, the Calculation Agent
shall, acting in good faith and a commercially reasonable manner, determine the
replacement rate.

Transaction 2 consisting of 7 Tranche(s), subject to the Cancellation Option
defined in the Other Provisions below.
(a) General Terms with respect to a Tranche in Transaction 2:

         
 
  Buyer.   Party A
 
  Seller:   Party B
 
  Currency Option Style:   European
 
  Currency Option Type:   Binary
 
  Settlement Amount:   As defined in Appendix II
 
  Expiration Date(s):   For each Tranche(s) the Expiration Date(s) as defined in
Appendix II below
 
  Settlement Date(s)   For each Tranche(s) the Settlement Date(s) as defined in
Appendix II below
 
  Settlement Currency:   USD

(b) Other Terms and Conditions:

         
 
  Barrier Event:   Applicable
 
  Event Type:   One-Touch Binary
 
  Spot Exchange Rate direction:   At or below the Barrier Level
 
       
 
  Spot Exchange Rate:   The currency exchange rate for USD/JPY foreign exchange
transactions for spot settlement expressed as the amount of JPY per one USD
calculated as the arithmetic mean of the bid and ask rates (the “mid” rate) as
shown at 4:00 p.m. London time on Reuters Page USDJPYFIX=WM (or on any other
page that may replace this page on such service) on the relevant Expiration
Date(s). If either of such rates ceases to be published by Reuters,

Page 2 of 5



--------------------------------------------------------------------------------



 



Morgan Stanley

         
 
      then the Calculation Agent shall determine the Spot Exchange Rate using
the successor information source, as designated by Reuters, if any. If no such
successor information source is designated, the Calculation Agent shall, acting
in good faith and a commercially reasonable manner, determine the replacement
rate.


 
  Barrier Level:   100
 
  Currency Pair:   USD / JPY
 
  Event Period Start Date:   The relevant Expiration Date(s)
 
  Event Period End Date:   The relevant Expiration Date(s)
 
  Barrier Determination Agent:   Party A

    Settlement Terms with respect to a Tranche for Transaction 2:

  (i)   If the Spot Exchange Rate meets the Spot Exchange Rate Direction
condition with respect to Barrier Level on the relevant Expiration Date(s), as
determined by the Barrier Determination Agent, the Transaction 2 Seller shall
pay the relevant Settlement Amount to the Transaction 2 Buyer on the relevant
Settlement Date(s).

         
 
  Business Days:   New York, London and Tokyo
 
       
 
  Business Day Convention for Expiration Date(s) and Settlement Date(s):  
Modified Following

Other Provisions:
As Follows
Cancellation Option:
Party B may cancel both the Transaction 1 and Transaction 2, for the Tranches
with Expiration Dates of 18 May 2016, 18 August 2016, 18 May 2017, 18
August 2017, 18 May 2018, 18 August 2018, 18 May 2019, 18 August 2019, 18
May 2020, 18 August 2020 and 18 November 2020, on the “Cancellation Date” by
giving notice to Party A no later than 4:00 pm London time on the day that is 10
New York, London and Tokyo Business Days prior to the Cancellation Date. The
rights and obligations of both parties will cease, but without prejudice to any
such rights and obligations which have already become due and payable in respect
of either party. Upon exercise of the Cancellation Option, Party B shall pay to
Party A an amount equal to USD 1,950,000 for value 18 May 2014. For the
avoidance of doubt, all payments due on any Settlement Date(s) from and
including 18 May 2011 to and including 18 August 2015 will not be subject to the
provisions of the Cancellation Option and shall remain due and payable.
‘Cancellation Date’ means 18 May 2014, subject to adjustment in accordance with
the Modified Following Business Day Convention. Business Days for ‘Cancellation
Date’ are New York, London and Tokyo Business Days.
This Confirmation and the agreements of the parties contained herein and, as it
relates to this Confirmation, in the ISDA Master Agreement shall be subject to
the terms of the letter agreement, dated as of [the date hereof] (the “Side
Letter”), among Party B, Morgan Stanley Capital Services Inc., the Issuer (as
defined below) and the Note Trustee (as defined below).

         
 
  Calculation Agent:   Party A
 
       
 
  Account Details:    
 
  Account for payments to Party A:    
 
  Account for payments in USD:   As per Standard Settlement Instructions
 
  Account for payments in JPY:   As per Standard Settlement Instructions
 
  Account for payments to Party B:    
 
  Account for payments in USD:   Please supply details
 
  Account for payments in JPY:   Please supply details

Page 3 of 5



--------------------------------------------------------------------------------



 



Morgan Stanley

         
 
  Documentation and Operations Contacts:    
 
  Documentation:   Telephone London (020) 7677 2175
 
      Facsimile London (020) 7056 4853
 
      Return Confirmations to:
 
      Derivative.Confirms.Europeemorganstanlev.com
 
      Telex 8812564 MORSTN G
 
  Operations:   Telephone London (020) 7677 7699
 
      Facsimile London (020) 7677 7264
 
      Telex 8812564 MORSTN G

This Confirmation supersedes and replaces any other confirmation (including a
SWIFT MT300, a SWIFT 305 or phone confirmation), if any, sent in connection with
this Transaction on or prior to the date hereof.
Party B represents and warrants that it is an “eligible swap participant” as
that term is defined by the United States Commodity Future Trading Commission in
17 C.F.R Sec. 35.1.
Relationship Between Parties. Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):

  (i)   Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into this Transaction, and the other party is not acting
with respect to any communication (written or oral) as a “municipal advisor,” as
such term is defined in Section 975 of the U.S. Dodd-Frank Wall Street Reform &
Consumer Protection Act; it being understood that information and explanations
related to the terms and conditions of this Transaction shall not be considered
investment advice, advice provided by a municipal advisor or a recommendation to
enter into this Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of this Transaction.     (ii)   Assessment and Understanding.
It is capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
term’s conditions and risks of this Transaction. It is also capable of assuming,
and assumes, the risks of this Transaction.     (iii)   Status of Parties. The
other party is not acting as a fiduciary for, or an advisor to, it in respect of
this Transaction.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us, or by
sending to us a facsimile or telex substantially similar to this facsimile which
sets forth the material terms of the Transaction to which this Confirmation
relates and indicates agreement to those terms. We are delighted to have
executed this Transaction with you and look forward to working with you again.
Yours sincerely,

        By:   /s/ Oliver Stuart         Name:   Oliver Stuart        Title:  
Managing Director   

Morgan Stanley & Co. International plc acting as introducing broker for MORGAN
STANLEY CAPITAL SERVICES INC.

Page 4 of 5



--------------------------------------------------------------------------------



 



Morgan Stanley

         

Confirmed as of the date first written above: BIOCRYST PHARMACEUTICALS, INC

        By:   /s/ Alane Barnes         Alane Barnes        VP, General Counsel &
Corporate Secretary     

MORGAN STANLEY & CO. INTERNATIONAL PLC Is Authorised and regulated by the
Financial Services Authority.
Appendix I
The dates below are subject to adjustment in accordance with the Modified
Following Business Day Convention

                              Put Currency   Call Currency Tranche(s)  
Expiration Date(s)   Settlement Date(s)   Amount(s) in JPY   Amount(s) in USD
1
  18 May 2011   20 May 2011   308,681,241   3,086,812.41
2
  18 August 2011   20 August 2011   23,941,314   239,413.14
3
  18 May 2012   20 May 2012   577,911,514   5,779,115.14
4
  18 August 2012   20 August 2012   35,362,260   353,622.60
5
  18 May 2013   20 May 2013   820,614,422   8,206,144.22
6
  18 August 2013   20 August 2013   55,377,495   553,774.95
7
  18 May 2014   20 May 2014   926,409,313   9,264,093.13
8
  18 August 2014   20 August 2014   55,160,182   551,601.82
9
  18 May 2015   20 May 2015   922,494,888   9,224,948.88
10
  18 August 2015   20 August 2015   55,257,480   552,574.80
11
  18 May 2016   20 May 2016   923,851,574   9,238,515.74
12
  18 August 2016   20 August 2016   55,005,574   550,055.74
13
  18 May 2017   20 May 2017   919,378,096   9,193,780.96
14
  18 August 2017   20 August 2017   55,068,534   550,685.34
15
  18 May 2018   20 May 2018   920,175,611   9,201,756.11
16
  18 August 2018   20 August 2018   54,784,532   547,845.32
17
  18 May 2019   20 May 2019   915,178,892   9,151,788.92
18
  18 August 2019   20 August 2019   54,814,873   548,148.73
19
  18 May 2020   20 May 2020   915,440,846   9,154,408.46
20
  18 August 2020   20 August 2020   54,500,547   545,005.47
21
  18 November 2020   20 November 2020   2,980,318   29,803.18

Appendix II

              Tranche(s)   Expiration Date(s)   Settlement Date(s)   Settlement
Amount in USD
1
  18 May 2014   20 May 2014   1,950,000
2
  18 May 2015   20 May 2015   1,950,000
3
  18 May 2016   20 May 2016   1,950,000
4
  18 May 2017   20 May 2017   1,950,000
5
  18 May 2018   20 May 2018   1,950,000
6
  18 May 2019   20 May 2019   1,950,000
7
  18 May 2020   20 May 2020   1,950,000

Page 5 of 5